Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 1 of 10

EXHIBIT A
Case 3:20-cv-00686-JSC Documenti1-1 Filed 01/30/20 ,Page 2 of
/2 G0 Hh :

 

’ SUM-100
( one ONS AL) ore Ra aT See Oe are
NOTICE TO DEFENDANT: Electronically
(AVISO AL DEMANDADO):
‘Costco Wholesale Corporation and by Superior Court of Catifornia, County of San “
Does 1 to 100 DN 10/15/2019
YOU ARE BEING SUED BY PLAINTIFF: By s/ Riay Domini

 

(LO ESTA DEMANDANDO EL DEMANDANTE): eputy Cle

Michele C. Goldman and Milton Goldman

 

 

NOTICE! You have been sued. The coun may decide against you without your being heard unless you raspond within 30 days. Read the Information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court to hear your
case. There may be a court form that you can use for your response, You can find these court forms and more Information at the Callfomia Courts
Online Self-Help Center (www. courtinio.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee walver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey
referral service. if you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services pragram. You can locate
these nonprofit groups at the California Legal Services Web alte (www. lawhelpcalifomia.org), the Callfomla Courts Online Self-Help Center
(www.caurtinfo.ca.gov/selihelp), or by contacting your local court or county bar association. NOTE: The court has a statutory tlen for walved fees and
costs on any settlement or arbitration award of $410,000 or more in a civil case. The court's llen must be paid before the court will dismiss the case.
JAVISOI! Lo han demandado. Sino responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea fa informacién a
continuacion.

Tlene 30 DIAS DE CALENDARIO después de que ie entraguen esta citacian y papales legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandente, Una carta o una ilemada telefénica no fo protegen. Su respuesta por escrito Uene que estar
en formato legal correcto si desea que procesen su caSo en fa corte. Es posible que haya un formulario que usted pueda usar pare su respuesta.
Puede encontrar estos formularios de ie corte y mas informacién en el Centro de Ayuda de las Cortes de California (www. sucorte.ca.gov), en fa
biblioteca de leyes de su condado o en fa corte que fe quede mas cerca. Si no puede pagar ja cuota de presentacién, pida al secretario de fa corte
que fe dé un formulario de exencién de pago de cuotas. Sino presenta su raspuesta a tiempo, puede perder el caso por incumpilmiento y ta corte le
podré quitar su sueldo, dinero y blanes sin mas advertencia,

Hay otros requisitos legalas. Es recomendable que lame a un abogado inmediatamente. Sino conoce a un abogado, puede llamar a un servicio de
ramision a abogados. Sino puede pagar a un abogado, es posible que cumple con tos requisites pare obtener servicios legales gratulias de un
programa de servicios legalas sin fines de fucre. Puede encontrar estos grupos sin fines de lucro en el sitio web da Califorla Legal Services,
(www.lawhelpcalifomia.org}, en ef Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndase en contacto con ia corte o ef
coleglo de abogados locales. AVISO: Por ley, la corte lene derecho a reclamar las euotes y los eostos exentos por imponer un gravamen sobre
cuaiguler recuperacién de $10,000 6 mas da valor recibida mediante un acuerdo o una concesiin de arbitraje en un caso de derecho civil. Tiené que
pager al gravamen Ge {a corte antes de que fa corte pueda desecher el caso.

The name and address of the court is: . CASE NUMBER:
(El nombre y diraccién de ta corte es): Superior Court of San Mateo County iNdmer det Casey O.CIV-06081
400 County Center, Hall of Justice and Records

Redwood City, CA 94063

The name, address, and telephone number of plaintiffs attomey, or plaintiff without an attorney, Is:
(El nombre, fa direccién y el ndmera de teléfono del abogado del damandante, o del damandante que no tiene abogado, es):

Karen M. Platt, Law Offices of Boris E. Efron, 130 Portola Road, Portola Valley, CA 94028; (650) 85 1-8880

 

 

 

 

 

DATE: ‘ + Clerk, b ; tnt , Deputy
DATE: 10/15/2019 Neal |. Taniguchi (gacretsrio) Is/ Rjay Dominia (Adjunto)

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatién use el formuiario Proof of Service of Summons, (POS-010)).
SEAL NOTICE TO THE PERSON SERVED: You are served
4. [7] as an individual defendant.
2, ([_] 48 the person sued under the fictitious name of (specify):

 

 

5, (21 on behalf of (specify): Costco Wholesale Corporation

under, (2X) CCP 416.10 (corporation) ") CCP 416.60 (minor)
[_] CCP 416.20 (defunct corporation) CCP 416.70 (conservatee)
[(_] CCP 416.40 (association or partnership) (__} CCP 416.90 (authorized person)

([_] other (specify):
4. [_) by personal delivery on (date):

 

 

 

 

 

 

 

 

 

Page 1 of
Form Adopted (or Maratory Use .
saaiclet Gouned of Celltoraia SUMMONS Code af Civil Procedure 58 41220, 8

SUM-100 [Rev, July 1, 2000}
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 3 of 10

PL.D-PI-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slete Bar number, and addvess): FOR COURT USE ONLY
-— Karen M., Platt, Esq. (Bar #118294)
Law Offices of Boris E. Efron
130 Portola Road
Portola Valley, CA 94028
TELEPHONE NO: 650/851-8880 FAXNO. (Optional: 650/851-3001 .
E-MAIL ADDRESS (Optoney: Service@efronlawfirm.com Electronically
ATrorney For (Nema): Plaintiffs Michele C. Goldman and Milton Goldman

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO ~_Bysuperior Court of California, County of San Mateo
street anoress: 400 County Center On 10/15/2019

MAILING AQDRESS: ; i
erry anozip cove: Redwood City 94063 by,___is/ Bjay Dominia __
srancHname: Hall of Justice and Records
PLAINTIFF: Michele C. Goldman and Milton Goldman

 

 

 

DEFENDANT: Costco Wholesale Corporation, and

C7] poes1 to 100
COMPLAINT—Personal Injury, Property Damage, Wrongful Death

[_] AMENDED (Number):
Type (check all that apply):
[__] MOTOR VEHICLE OTHER (specify): Premises Liability

 

 

 

 

 

 

 

 

 

 

 

 

Property Damage |__| Wrongful Death .
¥ | Personal Injury -¥_) Other Damages (specify): Loss Consortium
Jurisdiction (check ail that apply): CASE NUMBER:

[__] ACTION IS A LIMITED CIVIL CASE
Amount demanded [_] does not exceed $10,000
[[_] exceeds $10,000, but does not exceed $25,000
ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000) 19-CIV-06081
(_] ACTION IS RECLASSIFIED by this amended complaint
[1 from timited to unlimited
(__} from unlimited to limited

4, Plaintiff (name or names): Michele C. Goldman and Miltoin Goldman
alleges causes of action against defendant (name or names):
Costco Wholesale Corporation, and Does | to 100
2. This pleading, including attachments and exhibits, consists of the following number of pages:

3. Each plaintiff named above is a competent adult
a. (__] except plaintiff (name):
(1) [-_] a corporation qualified to do business in Califomla
(2) [_] an unincorporated entity (describe):
(3) [] a public entity (describe):
(4) ] aminor ((_] an adult
(a) [7] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
(o) [__] other (specify):
(5) (7) other (specify):
b. (_] except plaintiff (name):
(1) [__] a corporation qualified to do business in California
(2) [_] an unincomorated entity (describe):
(3) [7] a public entity (describe):
(4) Claminor (__) an adult
(a) ((_] for whom a guardian or conservator of the estate or a guardian ad titem has been appointed
(b) [[_) other (specify):
(5) [_] other (specify):

 

 

 

 

[7] Information about additional plaintiffs who are not competent adults is shown in Attachment 3. Page 1 of 3

Fi f jet . § 425.12
om Approved for Optanal Use COMPLAINT—Personat Injury, Property oat aN Oath ca gov
PLO-PI-001 (Rev. January 1, 2007) \ Damage, Wrongful Death
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 4 of 10

 

 

 

 

 

 

PLD-PI-001
SHORT TITLE: CASE NUMBER:
Michele C. Goldman, et al. v. Costco Wholesale Corporation, et al.
4. [1] Plaintiff (name):
is dolng business under the fictitious name (specify):
and has complied with the fictitious business name laws.
5. Each defendant named above ts a natural person
a. except defendant (name): Costco Wholesale c, [_] except defendant (name):
(1) [7] a business organization, form unknown (1} [£2] a business organization, form unknown
(2) CJ] a corporation (2) [C_] acorporation
(3) [_] an unincorporated entity (describa): (3) [(_] an unincorporated entity (describe):
(4) (_] a public entity (describe): (4) [_] a public entity (describe):
(5) [_] other (specify): (5) [_] other (specify):
b. except defandant (name): Doe | d. (_] except defendant (name):
(1) a business organization, form unknown (1) (J a business organization, form unknown
(2) [C7] a corporation (2) (7) acorporation
(3) (__] an unincorporated entity (describe): (3) (C__] an unincorporated entity (describe):
(4) (_] a public entity (describe): (4) [__] @ public entity (describe):
(5) (_] other (specify: (5) [[_] other (specify):

(__] Information about additional defendants who are not natural persons is contained In Attachment 5.

6. The true names of defendants sued as Does are unknown to plaintiff. :
a. Doe defendants (specify Doe numbers): 1-100 were the agents or employees of other
named defendants and acted within the scope of that agency or employment.
b. Doe defendants (specify Doe numbers):_1-100 are persons whose capacities are unknown to
plaintiff.
7. (J Defencants who are joined under Code of Civil Procedure section 382 are (names):

8. This court is the proper court because
a, {[__] at least one defendant now resides in its jurisdictional area.
b. [__] the principal place of business of a defendant corporation or unincorporated association is In its jurisdictional area.
c. injury to person or damage to personal property occurred in its jurisdictional area.

d. [__] other (specify):

9. [_] Plaintiff Is required to comply with a calms statute, and
a. [(_] has complied with applicable claims statutes, or
b. [_] Is excused from complying because (specify):

 

PLO-Pi-001 (Rew. January 1, 2007] COMPLAINT——Personal Injury, Property Page 2 of
Damage, Wrongful Death
 

Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 5 of 10

PLD-PI-001

 

SHORT TITLE: CASE NUMBER:
Michele C. Goldman, et al. v. Costco Wholesale Corporation, et al.

 

 

 

40, The following causes of action are attached and the statements above apply to gach (each complaint must have one or more
causes of action attached):
. [) Motor Vehicle
. General Negligence
. [_] Intentional Tort
. [] Products Liability
. Premises Liability
[_] Other (specify):

™—™~o aanorno

11. Plaintiff has suffered

[_] wage loss

[_] loss of use of property

7] hospital and medical expenses
general damage

(__] property damage

{_] toss of earning capacity

other damage (specify):

Loss of Consortium

 

a-oanre

42, {7} The damages claimed for wrongful death and the relationships of plaintiff to the deceased ara
a. [__] listed in Attachment 12.
b. [[_] as follows:

13. The relief sought in this complaint is within the jurisdiction of this court.

14, Plaintiff prays for judgment for costs of suit; for such relief as Is fair, just, and equitable; and for
a, (1) [¥_] compensatory damages
(2) punitive damages
The amount of damages Is (in cases for personal injury or wrongful death, you must check (1):
{1) L¥_] according to proof

——

(2) in the amount of: $

 

 

 

 

 

 

 

 

 

15. [(_] The paragraphs of this complaint alleged on Information and belief are as follows (specify paragraph numbers):

Date: October 15, 2019 , (uD
yd re ET

Karen M. Platt, Esq.
(TYPE OR PRINT NAME) ESIGNATURE OF PLAINTIFF OR ATTORNEY)

PLO-PI-001 [Rav, January 1, 2007] COMPLAINT—Personal Injury, Property Papa S013
Damage, Wrongful Death

 

 
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 6 of 10

 

 

 

 

 

PLD-PI-001(4
SHORT TITLE: CASE NUMBER:
Michele C. Goldman, et al. v. Costco Wholesale Corporation, et al.
FIRST CAUSE OF ACTION—Premises Liability Page __4
{number)
ATTACHMENT TO Complaint [_] Cross - Complaint
(Use @ separate cause of action form for each cause of action.)
Prem.L-1. Plaintiff (game); Michele C. Goldman
alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
On (date): November 2, 2017 plaintiff was injured on the following premises in the following

fashion (description of premises and circumstances of injury):

The premises located at 1001 Metro Center Bivd., Foster City, California, is a retail warehouse
club owned and operated by Costco Wholesale Corporation. Ms. Goldman was a customer in
the store when a Costco employee who was collecting flatbed shopping carts, pushed a cart
into Ms. Golden. The flatbed cart hit Ms. Goldman's legs near her knees which caused her to
fall onto the flatbed cart, suffering bodily injuries.

Prem.L-2. Count One—Negligence The defendants who negligently owned, maintained, managed and
operated the described premises were (names):

Costco Wholesale Corporation and

Does | to 100

Prem.L-3.  [_] Count Two--Willful Fallure to Warn [Civil Code section 846] The defendant owners who willfully
or maliciously failad to guard or warn against a dangerous condition, use, structure, or activity were
(names):

[_] Does to

Plaintiff, a recreational user, was [[_] an invited guest [—] a paying guest.

Prem.L-4. [—) count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous condition existed were (names):

(_]Does to

a. (_] the defendant pubtic entity had [—_] actual [) constructive notice of the existence of the
dangerous condition in sufficient time prier to the injury to have corrected it
b. [7] The condition was created by employees of the defendant public entity.

Prem.L-5, a. Allegations about Other Defendants The defendants who were the agents and employees of the
other defendants and acted within the scope of the agency were (names):

Costco Wholesale Corporation and

Does 1 to 100

b. The defendants who are llable to plaintiffs for other reasons and the reasons for their Ilability are
(_] described in attachment Prem.L-5.b as follows (names):

Costco Wholesale Corporation and Does 1 to 100, for negligence in hiring, training, and
supervising their agents and employees.

 

Pagaiof 4
ona} :
Form Approved for Optional Use CAUSE OF ACTION—Premises Liability Cade of Ci Procedure, § 425.12

jnfo,ca,
PLO-PEO01(4) [Rav. January +, 2007) www. courtinfo,ca,gov

 
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 7 of 10

PLD-P1-001(2)

 

SHORT TITLE: CASE NUMBER:
Michele C. Goldman, et al. v. Costco Wholesale Corporation, et al.

 

 

 

 

SECOND CAUSE OF ACTION—General Negligence _— Page 5

{number)

ATTACHMENT TO Complaint [__] Cross - Complaint

(Use a separate cause of action form for each cause of action.)

GN-1. Plaintiff (name): Michele C. Goldman and Milton Goldman

alleges that defendant (name): Costco Wholesale Corporation and

C¥] voes 1 to 100

was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
negligently caused the damage to plaintiff

on (date): November 2, 2017
at (place); Costco Warehouse located at 1001 Metro Center Bivd., Foster City, California

(description of reasons for liability):

Plaintiffs Michele C. Goldman and Milton Goldman incorporate Paragraphs | through 14,
Prem.L-1, Prem.L-2, and Prem.L-5 as though set forth fully here.

Atall times mentioned, plaintiffs Michele C. Goldman and Milton Goldman were, and continue
to be, husband and wife. As a result of defendants’ negligence and the injuries sustained by
Michele C. Goldman, Milton Goldman has lost the conjugal society, comfort, companionship, and
affection of Michele C, Goldman, and her services for the purpose of household maintenance and
aid, Said loss of consortium and loss of services commenced at the time of the above-described
injuries to Michele C. Goldman, continues at this time, and will continue in the future.

Page 1of4

jure 425.12

Fo Eee tr Galtarte CAUSE OF ACTION—General Negligence cate ot Ce eeartinto.ce gov
PLO-P1-001{2) (Rev, January 1, 2007}
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 8 of 10

 

 

CM-010
Keren. Mat. Sa Bere sash on Gar number, and address): FOR COURT USE ONLY
130 Portola Road Electronically
Portola Valley, CA 94028-7825
TELEPHONE NO.: (650) 851-8880 raxno.: (650) 851-3001 by Superior Court of California, County of San
ATTORNEY FOR (Name: Michele C. Goldman and Milton Goldman ON
[SUPERIOR COURT OF CALIFORNIA, couNTY oF SAN MATEO 10/15/2019

street aooress: 400 County Center 8 y____ts/Bjay Dominia__1_
MAILING AODRESS: eputy Clerk

ciry anozip cove: Redwood City 94063
prancuname: Hall of Justice and Records

 

 

CASE NAME;
Michele C, Goldman, et al. v. Costco Wholesale Corporation, et al.
GIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER: 49-CIV-06081
Untimited  [_} Limited
] Counter [_] Jolnder

{Amount (Amount JUDGE:

demanded demanded is Filed with first appearance by defendant °

exceads $25,000) $25,000 or less) {Cal. Rules of Court, rule 3.402) DEPT:

 

 

 

 

ftems 1-6 below must be completed (sae instructions on page 2).

 

 

4. Check one box below for the case type that best describes this case:
Auto Tort Contract Provislonaity Complex Civil Litigation
Auto (22) ; (__] Breach of contractwarranty (08) (Cal. Rules of Court, rules 3.400--3,403)
Uninsured motorist (46) __) Rule 3.740 collections (09) C7} Antitrus/Trade regulation (03)
Other PUPD/WD (Personal Injury/Property t Other collectlans (09) [_] Construction defect (10)
Damage/Wrongful Death) Tort LJ Insurance coverage (18) | Mass tort (40)
Asbestos (04) Cj Other contract (37) Securities litigation (28)
Product liability (24) Real Property [_] environmentalToxic tort (30)
Medical malpractice (45) [—] Eminent domain/inverse [_] insurance coverage claims arising from the
[¥J other PYPOMWD (23) condemnation (14) above listed provisionally complex case
Non-PI/PD/WD (Other) Tort [__] Wrongful eviction (33) types (41)
[_] susiness torvuntair bustness practice (07) [1] Other rea! property (26) Enforcement of Judgment
Ci Civil rights (08) Unlawful Detainer Cc Enforcement of Judgment {20)
[_] Defamation (13) CC) Commercial (34) Miscellaneous Civil Complaint
[| Fraud (16) [_] Residential (32) [7] rico (27)
Cd Intellectual property (19) [J Crugs (38) Other complaint (not specified above) (42)
[__} Professional negligence (25) Judicial Review Miscellaneous Civil Petition
(1) other non-PuPDWD tort (35) Asset farfelture (05) Partnership and corporate governance (21)
Emloyment [_] Petition re: arbitration award (11) [—] other petition (not spectied above) (43)
Wrongful termination (36) Cj Writ of mandate (02)
CT] Other emptoyment (16) C } Other judicial review (39)

 

 

ana w

Date: October 15, 2019
Karen M. Platt

 

Thiscase L_lis Ly] isnot complex under ruta 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management.

a, CJ Large number of separately represented parties d. [| Large number of witnesses

b. Cc) Extensive motion practice raising difficult or novel =e. Cc) Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve - in other counties, states, or countries, or In a federal court

c. __] Substantial amount of documentary evidence f, L_] Substantial postjudgment judicial supervision

Remedies sought (check aif that apply): ay] monetary b.C_] nonmonetary; declaratory or injunctive relief =<. [I punitive
Number of causes of action (specify): Two: Premises Liability, General Negligence

This case CJ is LC¥Jisnot aclass action suit.

If there are any known related cases, file and serve a notice of related case. (You,may use form CM-01

 
 
   
  
 

(TYPE OR PRINT NAME)
J ; NOTICE }
e Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed

under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
n sanctions.

* File this cover sheet in addition to any cover sheet required by local court rule,
¢ If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

 

Form Adapted far Mandatory Use Cal. Ridaa of Court, rfes 2.90, 3,220, 3,400--3.403, 3.740,
fell Counc of calignie CIVIL CASE COVER SHEET Ca. Stands of ‘att radainstratton, aid, 3.10
av. duly 1,

www.couninfa.ca.gov

a

Teo
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 9 of 10

CM-010

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper {
complete and file, along with your first paper, the Civil Case Cover Sheet containe
statistics about the types and numbers
one box for the case type that best describes the
check tha more specific one. If the case has multi

for example, a complaint) in a civil case, you must
don page 1. This information will be used to compile
of cases filad. You must complete items 1 through 6 on the sheet. In item 1, you must check
case. If the case fits both a general and a more specific type of case listed in item 1,
ple causes of action, check the box that best indicates-the primary cause of action.

To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover

sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,

its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A “collectlons case
owed In a sur stated to be certain that is not more than $25,000, exc!
which property, services, or money was acquired on credit. A collections case does not
damages, (2) punitive damages, (3) recovery of real property,

» under rule 3.740 is defined as an action for recovery of money
lusive of interest and attorney's fees, arising from a transaction in
include an action seeking the following: (1) tort
(4) recovery of personal property, or (5) a prejudgment writ of

attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general

time-for-service requirements and case management rules, unless
case will be subject to the requirements for service and obt

To Parties in Complex Cases. In complex cases only, parties mus
case is complex. If a plaintiff belleves the case is complex under rule
complating the appropriate boxes in Items 1 and 2. Ifa plaintiff d
complaint on all parties to the action, A defendant may fila and serve n
plaintiffs designation, a counter-designation that the case is not complex,

the case is complex.

Auto Tort

Auto (22)-Personal Injury/Property
DamageMWrongful Death

Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)

Other PHPD/WD (Personal Injury/
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death

Product Ltabllity (not asbestos or
toxic/environmental (24)

Medical Malpractice (45)

Medical Maipractice-
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other PVPD/AWD (23)

Premises Liability (6.g., silp
and fail)

intentiona! Badily Injury/POWD
(6.g., assault, vandalism)

Intentional Infilction of
Emotional Distress

Negligent fniliction of
Emotional Distress

Other PVPDAVD

Non-PHPOAWD (Other) Tort
Business Tort/Unfalr Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (net civil
harassment) (08)

— (e.q., slander, libel)

(i

Fraud (16)

Intellactual Property (19)

Professional Negligence (25)
Legal Matpractice
Other Professional Malpractice

(net medical or legal)

Other Non-PUPDIWD Tort (35)

Employment
Wrongful Termination (36)
Other Employment (15)

CN-010 (Rev, July 1, 2007]

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful evietion}
Contract/Warranty Breach-Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.g., money owed, open
book accounts) (08)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections

ase

insurance Coverage (not provisionally
complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Proporty

Eminent Domain/inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Rea! Property
Mortgage Foreclosure
Quiet Tite
Other Real Property (not eminent
domain, fandiordfenant, or
foreclosure)

Uniawful Detainer

Commercial (31)

Residentlal (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial ar Residential)

Judiclal Review

Asset Forfelture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Weit-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal-Labor
Commissioner Appeals

GiViL CASE COVER SHEET

defendant files a responsive pleading. A rule 3.740 collactions
aining a judgment in rule 3.740.

t also use the Civil Case Cover Sheet to designate whether the
3.400 of the California Rules of Court, this must be indicated by
esignates a case as complex, the cover sheet must be served with the
o later than the time of its first appearance a joinder in the
or, if the plaintiff has mada no designation, a designation that

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403)
AntitrustTrade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40}
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
{not unpaid taxes}
Petition/Certification of Entry of
Judgment on Unpaid Taxes

Other Enforcement of Judgment
Case .

Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
injunctive Rellef Only (non-
harassment)
Mechanies Lien
Other Commercial Complaint
Case (non-fortnon-complex)
Other Civil Complaint
(nen-tortnon-complex)
Miscellaneous Clvil Petition
Partnership and Corporate
Govemance (21)
Other Petilion (nat specified
above) (43)
Civil Harassment
Workplaca Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Reltef From Late
Claim
Other Civil Petition

Page 2 of 2
Case 3:20-cv-00686-JSC Document 1-1 Filed 01/30/20 Page 10 of 10

SUPERIOR COURT OF SAN MATEO COUNTY ENDORSED FILED

 

 

 

400 County Center, Redwood City, CA 94063 AN MATEO COUNTY
www.sanmateocourt.org
OCT 16 2019
Clerk of the Superior Court
NOTICE OF CASE MANAGEMENT CONFERENCE D
DEPUTY CLERK
Michele C. Goldman . Case No: 19-CiV-06081
VS.
Date and Wednesday, 02/19/2020
Costco Wholesale Corporation et.al Time: at 9:00 AM

 

 

Dept. 11

You are hereby given notice of your Case Management Conference. The date, time and department have been
written above.
1. in accordance with applicable California Rules of the Court and local Rules 2.3(d)1-4 and 2.3(m), you are hereby
ordered to:
a) Serve all named defendants and file proofs of service on those defendants with the court within 60-days of
filing the complaint (CRC 201.7}.
b) Serve a copy of this notice, Case Management Statement and ADR information Sheet on all named parties in
this action.
c) File and serve a completed Case Management Statement at least 15-days before the Case Management
Conference [CRC 212(g)]. Failure to do so may result in monetary sanctions.
d) Meet and confer, in person or by telephone, to consider each of the issues identified in CRC 212{f) no later
than 30-days before the date set for the Case Management Conference.

2. If you fail to follow the orders above, you are ordered to show cause why you should not be sanctioned. The order
to Show Cause hearing will be at the same time as the Case Management Conference hearing. Sanctions may
include monetary, evidentiary or issue sanctions as well as striking pleadings and/or dismissal.

3. Continuances of Case Management Conferences are highly disfavored unless good cause Is shown.

4. Parties may proceed to an appropriate dispute resolution process (“ADR”) by filing a Stipulation to ADR and
Proposed Order (see attached form). If plaintiff files a Stipulation to ADR and Proposed Order electing to proceed
to judicial arbitration, the Case Management Conference will be taken off the court calendar and the case will be
referred to the Arbitration Administrator. If plaintiffs and defendants file a completed stipulation to another AOR
process (e.g., medication) 10-days prior to the first scheduled Case Management Conference, the Case
Management Conference will be continued for 90-days to allow parties time to complete their ADR session. The
court will notify parties of their new Case Management Case date.
5. Ifyou have filed a default or a judgment has been entered, your case is not automatically taken off Case
Management Conference Calendar. If “Does”, “Roes,” etc. are named in your complaint, they must be dismissed
in order to close the case. If any party is in bankruptcy, the case is stayed only as to that named party.
6. You are further ordered to appear in person * (or through your attorney of record) at the Case Management
Conference notified above. You must be thoroughly familiar with the case and fully authorized to proceed.
7, The Case Management judge will issue orders at the conclusion of the conference that may include:
a) Referring parties to voluntary ADR and setting an ADR completion date;
b) Dismissing or serving claims or parties;
c) Setting a trial date.

8. The Case Management judge may be the trial judge in this case.

 

 

 

 

For further information regarding case management policies and procedures, see the court’s website at: www.sanmateoocourt.org
* Telephonic appearances at case management conferences are available by contacting CourtCaill, LLC, an independent vendor, at
least five business days prior to the scheduled conference (see attached CourtCall information).

apie
' “we

Rev, Jun. 2016
